department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date uil contact person identification_number telephone number employer_identification_number egend o h t i dear this is in reply to your ruling_request dated date regarding application of the five- year period to dispose_of certain assets acquired other than by purchase under sec_4943 of the internal_revenue_code the code facts ais a b nonstock corporation organized to benefit organizations described in sec_501 of the code that are devoted exclusively to charitable educational religious and scientific purposes you further state that a was created by c exempt from federal_income_tax under sec_501 of the code and is a private non- operating_foundation within the meaning of sec_509 a is recognized as an organization that is you represent that c has at all time since the creation of a been a substantial_contributor to a within the meaning of sec_4946 of the code c is chairman of the board controlling shareholder and ceo of d a b based for-profit holding_company you further represent that d made a subchapter_s_election for tax purposes d is directly or indirectly engaged in one or more operating business enterprises one of d’s holdings is a limited_liability_company engaged in an operating business_enterprise c serves as its executive chairman c created an irrevocable_trust hereafter e to benefit lineal descendents and a c will transfer d shares to e by means of the remainder_interest in f a_trust also created and funded by c the beneficiaries of e will be a and c’s lineal_descendants you state that each year of the trust's net_cash_flow from the prior year will be distributed to the a as a first priority_distribution you further state that as a second priority the trustees of the trust none of whom will be c will have discretion to pay trust income or principal to c’s lineal descendents if the descendents need additional_amounts to the extent there is excessive annual cash_flow in the trust such excessive annual cash_flow will also be paid or distributed to a upon termination of the trust all of the trust assets will be distributed only to a you state that e will be irrevocable and will be a grantor_trust for federal_income_tax purposes it will not be recognized as a separate_entity for federal_income_tax purposes because c will retain grantor type powers over the trust e will be a grantor_trust at least initially so that the trust can qualify as a permitted subchapter_s_corporation shareholder during c’s lifetime you state that c’s intention is to structure e so that the value of any asserts held in the trust will be excluded from c’s gross_estate for estate_tax purposes it has been represented that at no time will c or his estate take claim or be eligible for an income gift or estate_tax charitable deduction for contributions of any assets to the trust in response to our request for further information regarding the status of these proposed transactions you submitted letters stating among other things that on january c created e which will serve as the irrevocable_trust described above e was funded with dollar_figure also you stated in your updated information that on january was funded with shares of d c also created f which ruling requested the five-year period to dispose_of amounts acquired other than by purchase provided by sec_4943 of the code shall not commence until the date that e distributes its d shares toa law sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable educational and other designated purposes sec_509 of the code provides that unless specifically excepted a domestic or foreign organization described in sec_501 is a private_foundation and hence subject_to the excise_taxes of chapter sec_4943 of the code imposes a tax on the excess_business_holdings of any private_foundation in a business_enterprise during any taxable_year that ends during the taxable_period the tax is equal to of the value of the excess_business_holdings sec_4946 of the code provides that the term disqualified_person generally includes with respect to any foundation a substantial_contributor a foundation_manager the more than owners of any entity that is a substantial_contributor a family_member of any of the above and any entity itself if any of the above individuals own more than of the entity sec_4943 of the code defines business holdings and provides among other things that any stock or other interest owned directly or indirectly by or for a corporation partnership estate_or_trust shall be considered as being owned proportionately by or for its shareholders partners or beneficiaries other rules apply in the case of sec_4947 trusts which are not applicable here sec_4943 of the code provides that with respect to the holdings of any private_foundation in any business_enterprise excess_business_holdings means the amount of stock or other interest in a business_enterprise which the foundation or disqualified_person would have to dispose_of to a person other than a disqualified_person in order for its remaining holdings in such enterprise to be permitted holdings sec_4943 of the code generally provides that the permitted holdings of any private_foundation in an incorporated business_enterprise are of the voting_stock reduced by the percentage of the voting_stock owned actually or constructively by all disqualified persons furthermore if all disqualified persons do not own more than of a corporation’s voting_stock the nonvoting_stock held by foundation is treated as permitted holdings and not subject_to the excess_business_holdings rules sec_4943 of the code provides that with certain exceptions not applicable here if after date there is a change in the holdings in a business_enterprise other than by purchase by the private_foundation or by a disqualified_person which causes the private_foundation to have excess_business_holdings in such enterprise the interest in the foundation in such enterprise immediately after such change shall while held by the foundation be treated as held by a disqualified_person rather than by the foundation during the five year period beginning on the date of such change in holdings sec_53_4943-1of the foundation and similar excise_tax regulations the regulations generally provides that a private_foundation and all disqualified persons as defined in sec_4946 of the code together cannot hold more than of the voting_stock in any corporation conducting a business which is not substantially related to the exempt purposes of the foundation other than through the production_of_income sec_53_4943-8 of the regulations generally provides that an interest actually or constructively owned by a_trust is deemed constructively owned by the trust remainder beneficiary sec_53_4943-2 of the regulations provides that holdings acquired other than by purchase by the foundation or a disqualified_person will fail under the rules of sec_4943 and sec_53_4943-6 of the regulations sec_53_4943-6 of the regulations provides that the rule imposed by sec_4943 of the code regarding acquisitions that are not purchases applies in the case of an acquisition by gift devise bequest or intestate_succession sec_53_4943-6 of the regulations provides that in the case of an acquisition of holdings in a business_enterprise by a private_foundation pursuant to the terms of a will or trust the five- year period described in sec_4943 and in this section shall not commence until the date on which the distribution of such holdings from the estate_or_trust to the foundation occurs sec_53_4943-10 of the regulations defines a business_enterprise as including the active_conduct_of_a_trade_or_business or any activity which is regularly carried on for the production_of_income from the sale_of_goods or the performance of services and which constitutes an unrelated_trade_or_business under sec_513 of the code certain exceptions are provided for some income and functionally related businesses analysis the excise_tax under sec_4943 of he code is imposed on a private foundation’s excess_business_holdings in a business_enterprise on the date the shares of d are acquired by aas a result of distributions from e the shares will then be treated as holdings of a private_foundation in a business_enterprise as described in sec_4943 of he code a private_foundation may not own more than of the voting_stock of a business_enterprise reduced by the percentage of the voting_stock owned by all disqualified persons therefore at the time the d shares are distributed to a it is likely that a will have excess_business_holdings under sec_4943 of the code sec_53_4943-6 of the regulations provides that the five-year grace period prescribed by sec_4943 of the code for disposition of the excess_business_holdings begins on the date that such holdings were acquired by the foundation or the disqualified_person pursuant to that provision a’s interest in the d stock a holding acquired by gift or bequest will be treated as held by a disqualified_person rather than by a during the period the d shares are held by e under the regulations the five-year grace period will not begin until e actually distributes the d shares to a conclusion accordingly based on the above and other materials provided in support of your ruling_request we rule as follows the five-year period to dispose_of amounts acquired other than by purchase shall not commence until the date that e distributes the d shares to the a as provided by sec_4943 of the code and sec_53_4943-6 of the regulations this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice deletions you should follow the instructions in notice if you disagree with our proposed this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described in particular this ruling does not address the applications of the income estate or gift_tax to the transaction or any of the trusts described in the transaction specifically no rulings are made or implied concerning whether e or f are grantor trusts and thus eligible s_corporation shareholders whether d is an s_corporation or whether f meets the requirements of sec_2702 because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely robert c harper jr manager exempt_organizations technical group enclosure notice
